DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0185068 filed December 23, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/015222 filed December 23, 2016.
Claim Status
Claims Filing Date
May 24, 2022
Amended
1
Cancelled
4
Pending
1-3, 5-18
Withdrawn
6-18
Under Examination
1-3 and 5


Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
Senda in view of Ko and either one of Han or Zaizen
Ishida in view of Ko and Kondo
Ishida in view of Ko and Kosuge
Kondo in view of Ko and Ishida
	The applicant argues Han, Zaizen, Kondo, and Kosuge do not disclose steel plates containing both P and Sn (Remarks pg. 6 para. 1).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The rejections rely on either one of Senda in view of Ko or Ishida in view of Ko to teach the presence of P and Sn in overlapping amounts such that a prima facie case of obviousness exists. MPEP 2144.05(I).  
Senda in view of Ko teaches 0.010 to 0.030 mass% P segregates at the grain boundaries and enhances inhibitory power without destabilizing magnetic properties and surface properties (Senda [0072]; Ko pg. 11 para. 3) and 0.03 to 0.07 mass% Sn reduces iron loss by increasing the frequency of secondary recrystallized grains (Senda [0072]), segregates at the grain boundaries and suppresses grain growth and improves  core loss without segregating to the surface and forming a surface oxide layer that damages secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12). 
Ishida in view of Ko teaches 0.01 to 0.05 mass% P reduces iron loss (Ishida [0020]), segregates at the grain boundaries, and enhances inhibitory power without destabilizing the magnetic properties and surface properties (Ko pg. 11 para. 3) and 0.01 to 0.05 mass% Sn improves magnetic flux density (Ishida [0020]), segregates at the grain boundary and suppresses grain growth and improves core loss without segregating to the surface and forming a surface oxide layer that damages secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12).
	The applicant argues while Senda and Ishida mention P and Sn can be optionally included, they provide no examples with steels including P and Sn, such that a skilled person would have no guidance as to the ranges for using P and Sn or the properties of alloys with P and Sn in the steels of Senda and Ishida (Remarks pg. 6 para. 2).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Either one of Senda in view of Ko or Ishida in view of Ko teach the presence and effect of P and Sn in overlapping amounts (Senda [0072]; Ko pg. 11 para. 3, para. spanning pgs. 11-12; Ishida [0020]) such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
	The applicant argues the content ranges for P and Sn disclosed by both Senda and Ishida are very large and do not suggest the ranges for P and Sn set out in claim 1 because Senda teaches P and Sn in the range of 0.001 to 0.10 mass% in [0072] and Ishida teaches 0.005 to 0.50% P and 0.005 to 0.50% Sn in [0020] (Remarks pg. 6 para. 3).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The rejections are based on the teachings of either one of Senda in view of Ko (Senda [0072]; Ko pg. 11 para. 3, para. spanning pgs. 11-12) or Ishida in view of Ko (Ishida [0020]; Ko pg. 11 para. 3, para. spanning pgs. 11-12). As presented in the below table these teachings overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
Element
Claim 1
Senda in view of Ko
Overlap
Ishida in view of Ko
Overlap
P
0.03 to 0.1
0.010 to 0.030
0.03
0.01 to 0.05
0.03 to 0.05
Sn
0.03 to 0.07
0.03 to 0.07
0.03 to 0.07
0.03 to 0.07
0.03 to 0.07


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Senda (JP 2001-026847 machine translation) in view of Ko (KR 2014-084900 machine translation) and either one of Han (KR 2013-0056420 machine translation) or Zaizen (US 2013/0263981).
Regarding claim 1, Senda teaches a grain oriented electrical steel sheet (i.e. remainder being Fe and other unavoidable impurities) ([0001]) comprising 2.0 to 5.0 mass% Si ([0044] and [0064]) and 0.0003 to 0.05 mass% Bi ([0045]) with crystal grains having a circle equivalent diameter of 5 mm (5,000 um) or less ([0011] and [0029]) and preferably about 0.5 to 500 um (i.e. about 500 to 5,000 um). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Senda teaches 0.010 to 0.030 mass% P segregates at the grain boundaries and enhances inhibitory power without destabilizing the magnetic properties and surface properties and 0.005 to 0.20 mass% Sn effectively reduces iron loss by increasing the frequency of secondary recrystallized grains ([0072]).
Ko teaches a grain oriented electrical steel sheet (Technical Field) with 0.01 to 0.05 wt% P to segregate to the grain boundary and suppress grain growth, improving first recrystallization and stabilizes the magnetic flux density without causing brittleness, making cold rolling difficult (pg. 11 para. 3) and with 0.03 to 0.07 wt% Sn  to segregate at the grain boundary and suppress grain growth, improve core loss without segregating to the surface and forming a surface oxide layer that damages secondary  recrystallization and hinders magnetic properties (para. spanning pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the material of Senda to limit the P content to 0.010 to 0.030 mass% and the Sn content to 0.03 to 0.07 mass% Sn because P segregates at the grain boundaries and enhances inhibitory power without destabilizing the magnetic properties and surface properties (Senda [0072]; Ko pg. 11 para. 3) and Sn reduces iron loss by increasing the frequency of secondary recrystallized grains (Senda [0072]), segregates at the grain boundary and suppresses grain growth and improves core loss without segregating to the surface and forming a surface oxide layer that damaged secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12). In the case where the claimed ranges “overlap or lie inside” ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Senda teaches 0.03 to 0.10 mass% C in the material composition for the production process where the upper limit prevents decarburization failure in decarburization annealing ([0063]) and the process includes decarburization annealing ([0023]), but is silent to the C content after decarburization annealing.
Han teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.001 to 0.1 wt% C ([0049]) and after decarburization annealing the steel sheet has a C content of less than about 0.0030 wt% ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Senda to limit the C content of less than about 0.0030 wt% after decarburization annealing because above this amount during high temperature annealing the load of the refinement annealing increases to prevent inhibition of crystal growth (Han [0062] and [0063]).
As an alternative to Han, Zaizen teaches decarburization annealing to not more than 0.003 mass % C ([0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Senda to limit the C content after decarburization annealing to not more than 0.003 mass% C because it prevents magnetic aging and deterioration of magnetic properties (Zaizen [0032]).
Regarding claim 3, Senda teaches 0.001 to 0.20 mass% Mo and 0.001 to 0.10 mass% Sb ([0072]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Senda teaches a deviation angle from the rolling direction in the rolling plane of the crystal orientation [001], alpha, is 4° or less ([0025], [0034], and Figs. 1 and 6), that iron loss is improved when at least 70% of the ratio of the grains with a maximum length of 30 mm in the direction perpendicular to the rolling direction to rolling to the total area of the sample ([0026], [0035], and Figs. 2 and 7), and the oblique angle, theta, is less than 25° ([0032], [0048], and Fig. 5) where controlling the angle of the secondary grain and the maximum length and oblique angle in the direction perpendicular to rolling produces a material with excellent iron loss ([0033]) and the addition of Bi to the steel more reliably achieves these parameters ([0038], [0039], and Fig. 10). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2012-112006 machine translation) in view of Ko (KR 2014-084900 machine translation) and Kondo (JP H11-061358 machine translation).
Regarding claim 1, Ishida teaches a grain oriented electrical steel sheet ([0001]) comprising 2.0 to 8.0% Si ([0015]), 0.002 to 0.100% C ([0014]), 0.005 to 0.50% Bi ([0020]), and a balance of Fe and impurities ([0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Ishida teaches 0.005 to 0.50 % P reduces iron loss and 0.005 to 0.50% Sn improves magnetic flux density ([0020]).
Ko teaches a grain oriented electrical steel sheet (Technical Field) with 0.01 to 0.05 wt% P to segregate to the grain boundary and suppress grain growth, improving first recrystallization and stabilizes the magnetic flux density without causing brittleness, making cold rolling difficult (pg. 11 para. 3) and with 0.03 to 0.07 wt% Sn  to segregate at the grain boundary and suppress grain growth, improve core loss without segregating to the surface and forming a surface oxide layer that damages secondary  recrystallization and hinders magnetic properties (para. spanning pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the material of Ishida to limit the P content to 0.01 to 0.05 mass% and the Sn content to 0.03 to 0.07 mass% Sn because P reduced iron loss (Ishida [0020]), segregates at the grain boundaries, and enhances inhibitory power without destabilizing the magnetic properties and surface properties (Ko pg. 11 para. 3) and Sn improves magnetic flux density (Ishida [0020]), segregates at the grain boundary and suppresses grain growth and improves core loss without segregating to the surface and forming a surface oxide layer that damaged secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12). In the case where the claimed ranges “overlap or lie inside” ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ishida is silent to the crystal grain size.
Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) with an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) ([0023] and [0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Ishida to have an average crystal grain size of 0.1 to 5.0 mm because iron loss is improved without deteriorating punching (Kondo [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). Further, Kondo teaches a composition of 0.005 wt% C or less, 0.1 to 4.5 wt% Si, and various known elements can be added ([0023], [0028]-[0030]), where the 0.002 to 0.1000% C and 2.0 to 8.0% Si contents of Ishida ([0014] and [0015]) overlap with those taught by Kondo. 
Regarding claim 2, Ishida teaches 0.005 to 1.00% Mn ([0016]), 0.010% or less Al, 0.005% or less S, and 0.005% or less N ([0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Ishida teaches  0.005 to 0.10% Mo and 0.005 to 0.50% Sb ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Ishida is silent to the volume ratio of Goss crystal grains.
Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) with 80% or more of the grains within ±15° of the <001> axis of the {110}<001> direction ([0023] and [0033]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to orient the grains in steel of Ishida as taught by Kondo because it prevents deterioration of the magnetic flux density (Kondo [0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). Further, Kondo teaches a composition of 0.005 wt% C or less, 0.1 to 4.5 wt% Si, and various known elements can be added ([0023], [0028]-[0030]), where the 0.002 to 0.1000% C and 2.0 to 8.0% Si contents of Ishida ([0014] and [0015]) overlap with those taught by Kondo. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2012-112006 machine translation) in view of Ko (KR 2014-084900 machine translation) and Kosuge (JP H04-218646 machine translation).
Regarding claim 1, Ishida teaches a grain oriented electrical steel sheet ([0001]) comprising 2.0 to 8.0% Si ([0015]), 0.002 to 0.100% C ([0014]), 0.005 to 0.50% Bi ([0020]), and a balance of Fe and impurities ([0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Ishida teaches 0.005 to 0.50 % P reduces iron loss and 0.005 to 0.50% Sn improves magnetic flux density ([0020]).
Ko teaches a grain oriented electrical steel sheet (Technical Field) with 0.01 to 0.05 wt% P to segregate to the grain boundary and suppress grain growth, improving first recrystallization and stabilizes the magnetic flux density without causing brittleness, making cold rolling difficult (pg. 11 para. 3) and with 0.03 to 0.07 wt% Sn  to segregate at the grain boundary and suppress grain growth, improve core loss without segregating to the surface and forming a surface oxide layer that damages secondary  recrystallization and hinders magnetic properties (para. spanning pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the material of Ishida to limit the P content to 0.01 to 0.05 mass% and the Sn content to 0.03 to 0.07 mass% Sn because P reduced iron loss (Ishida [0020]), segregates at the grain boundaries, and enhances inhibitory power without destabilizing the magnetic properties and surface properties (Ko pg. 11 para. 3) and Sn improves magnetic flux density (Ishida [0020]), segregates at the grain boundary and suppresses grain growth and improves core loss without segregating to the surface and forming a surface oxide layer that damaged secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12). In the case where the claimed ranges “overlap or lie inside” ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).Ishida is silent to the crystal grain size.
Kosuge teaches a unidirectional electromagnetic steel sheet ([0001]) comprising as crystal grain size of 100 um or less ([0008] and [0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Ishida to control the crystal grains to a size of 100 um or less because good magnetic properties are obtained (Kosuge [0008] and [0012]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 2, Ishida teaches 0.005 to 1.00% Mn ([0016]), 0.010% or less Al, 0.005% or less S, and 0.005% or less N ([0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Ishida teaches  0.005 to 0.10% Mo and 0.005 to 0.50% Sb ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP H11-061358 machine translation) in view of Ko (KR 2014-084900 machine translation) and Ishida (JP 2012-112006 machine translation).
Regarding claim 1, Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) comprising 0.005 or less C ([0019], [0023], and [0028]) and 0.1 to 4.5% Si ([0023] and [0029]) and a balance of Fe ([0023]) with an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) ([0023] and [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the addition of Bi.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50% Bi ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005 to 0.50% Bi to improve magnetic flux density (Ishida [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of P and Sn present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50% P and 0.005 to 0.50 % Sn ([0010] and [0020]).
Ko teaches a grain oriented electrical steel sheet (Technical Field) with 0.01 to 0.05 wt% P to segregate to the grain boundary and suppress grain growth, improving first recrystallization and stabilizes the magnetic flux density without causing brittleness, making cold rolling difficult (pg. 11 para. 3) and with 0.03 to 0.07 wt% Sn  to segregate at the grain boundary and suppress grain growth, improve core loss without segregating to the surface and forming a surface oxide layer that damages secondary  recrystallization and hinders magnetic properties (para. spanning pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the material of Kondo to include P of 0.01 to 0.05 mass% and Sn of 0.03 to 0.07 mass% Sn because P reduced iron loss (Ishida [0020]), segregates at the grain boundaries, and enhances inhibitory power without destabilizing the magnetic properties and surface properties (Ko pg. 11 para. 3) and Sn improves magnetic flux density (Ishida [0020]), segregates at the grain boundary and suppresses grain growth and improves core loss without segregating to the surface and forming a surface oxide layer that damaged secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12). In the case where the claimed ranges “overlap or lie inside” ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 2, Kondo teaches Al and Mn each added in the range of 2.0 wt% or less ([0030]) with examples compositions including 0.01 wt% Mn and 0.005 wt% Al ([0025] and [0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of S and N present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005% or less S and 0.005% or less N ([0010] and [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005% or less S and 0.005% or less N because it is desirable to recue N and S as much as possible from the viewpoint of magnetic characteristic, but the cost may be high to reduce them such that it is difficult to complete remove the light elements N and S (Ishida [0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of Mo and Sb present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50 % Sb and 0.005 to 0.10 % Mo ([0010] and [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include  0.005 to 0.50% Sb and 0.005 to 0.10 % Mo because Sb and Mo improve magnetic flux (Ishida [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Kondo teaches 80% or more of the grains are within ±15° of the <001> axis of the {110}<001> direction ([0023] and [0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Related Art
Komatsubara (US 2003/0121566)
	Komatsubara teaches a grain-oriented electromagnetic steel sheet ([0002]) with 3.40 wt% Si and 0.004 wt% B ([0116]) with a number rate of grains with a diameter of 3.0 mm (3000 um) or less of 79.6 to 92.3% (Table 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735